Citation Nr: 1120181	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for heart disease, to include coronary artery disease and ischemic heart disease, claimed on a direct basis or as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to heart disease and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A preponderance of the evidence of record reveals that the Veteran's bilateral cataracts were first shown many years after his separation from service, and are not shown to be related to events, disease, or injury during military service or any service-connected disability.

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides (Agent Orange).

3.  The Veteran's diagnosed coronary artery disease is presumptively linked to his in-service exposure to herbicides.

4.  Erectile dysfunction is as likely as not causally related to his service-connected heart disease. 


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in active service and are not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  Coronary artery disease, claimed as due to exposure to herbicides, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Erectile dysfunction is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claims of entitlement to service connection for heart disease and for erectile dysfunction (a complete grant of the benefits sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for those matters.

Regarding the claim for entitlement to service connection for bilateral cataracts, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements.  The March 2008 letter was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records and service personnel records as well as VA and private treatment records.  The Veteran submitted written statements discussing his contentions and private treatment records.

The Veteran was also provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned in January 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding onset of the Veteran's claimed eye disorder, his current symptoms, and any causal link between the claimed disorder and his service-connected diabetes mellitus.  T. at p. 3-6.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claim, to include the necessity of a causal connection between his claimed cataracts and his service-connected diabetes.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran or his representative.

VA examinations and opinions with respect to the service connection issue on appeal were obtained in April 2008, June 2008, and July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2008 and July 2010 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Each opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

I.  Bilateral Cataracts

Service treatment notes reflected visual acuity of 20/20 on entrance in January 1966 and on separation in December 1968.

VA and private lab reports dated in December 1991 and September 2007 revealed elevated glucose levels.  In a December 1991 VA neurological examination report, the examiner listed an impression of peripheral neuropathy most likely secondary to diabetes.  A November 2007 private treatment record from F. G. B., M.D. showed an initial diagnosis of diabetes mellitus.  Thereafter, the Veteran was awarded entitlement to service connection for diabetes mellitus in January 2008 RO rating decision. 

In a February 2008 treatment note, a private physician, Dr. M, listed diagnoses of cataract secondary to diabetes mellitus or diabetic cataract, diabetes mellitus with ophthalmic manifestations, and unspecified chronic conjunctivitis.  Visual acuity was listed as 20/25 in the right eye (OD) and 20/20 in the left eye (OS).

In an April 2008 VA eye examination report, the examiner, a VA physician, diagnosed diabetes without retinopathy as well as age-related cataracts.  Visual acuity was listed as 20/25 OU (both eyes).  In a June 2008 addendum VA eye medical opinion, after a review of the Veteran's claims file, the same VA examiner opined that the Veteran's cataracts were less likely as not the result of diabetes, as advanced nuclear sclerosis (at an earlier age) can be related to diabetes but was more typical of age related cataracts.  

In his July 2008 notice of disagreement, the Veteran asserted that bilateral cataracts have been found to be linked to diabetes.  He reported that people with diabetes are 60 percent more likely to develop cataracts according to the American Diabetes Association.

Additional VA treatment notes dated from 2008 to 2010 showed findings of cataracts OU and Agent Orange diabetes mellitus without retinopathy OU.  The Veteran's visual acuity was listed as 20/20 in a January 2010 VA eye clinic consult note.

During his January 2010 hearing, the Veteran contended that his service-connected diabetes caused his claimed bilateral cataracts, referring to the private opinion of Dr. M discussed above.

In a July 2010 addendum VA eye medical opinion, the same VA physician again reviewed the claims file and opined that there was no progression or aggravation of the Veteran's cataract situation that had occurred as the Veteran's visual acuity had been 20/20 in each eye on examinations dated from February 2008 to January 2010 (except for the 20/25 reading at the VA examination report).  He commented that cataract changes due specifically to diabetes are snow-flake cataracts and/or posterior subcapsular cataracts, neither of which the Veteran exhibited.  He concluded that the Veteran's findings of nuclear cataracts are age-related and are less likely as not the result of his diabetes. 

As an initial matter, the Board notes that the post-service VA and private evaluation reports have reflected a diagnosis of bilateral cataracts.  Shedden element (1) is therefore met.  In-service incurrence of disease is not met as to bilateral cataracts.  Service treatment records are void of any complaint, treatment, or finding of bilateral cataracts and in-service visual acuity was listed as 20/20 on enlistment and separation.   The Veteran does not contend otherwise.  Accordingly, Shedden element (2) is not satisfied as to this claim.  Consideration of the Veteran's claim on a direct basis could therefore stop here. 

However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.  In this case, evidence of a diagnosis of bilateral cataracts was first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The first diagnosis of cataracts is not until 2008, which is approximately 40 years post-service.    Moreover, the record includes no competent medical opinion establishing a causal relationship between the post-service diagnosis of bilateral cataracts to any established event in service, and the Veteran has not identified or even alluded to the existence of any such opinion.  Indeed, as indicated, the Veteran does not contend continuity of symptomatology since service.  Consequently, the Board finds that entitlement to service connection for bilateral cataracts on a direct basis is not warranted.  The Board will now consider whether entitlement to service connection for bilateral cataracts is warranted on a secondary basis.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with bilateral cataracts.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus.  Turning to crucial Wallin element (3), a VA examiner and a private physician have each addressed the issue of a causal relationship.  

Specifically, in a February 2008 treatment note, a private physician listed a diagnosis of cataract secondary to diabetes mellitus.  However, the Board finds that the probative value of this statement is diminished by the fact that the examiner's conclusion is not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The Board therefore finds that this opinion is not persuasive.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed bilateral cataracts were caused or aggravated by his service-connected diabetes mellitus.

By contrast, the VA examiner came to the conclusion in his examination report and medical opinions that the Veteran suffered from age-related cataracts, that his cataracts were less likely as not the result of diabetes, and that there was no aggravation or progression of the Veteran's cataracts due to his diabetes mellitus.  The examiner cited a complete rationale for his stated opinions, noting that there had been minimal changes in the Veteran's visual acuity and that his cataracts were nuclear instead of characterized as snow-flake or posterior subcapsular. 

The Court has also held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Here, the cited medical information from American Diabetes Association does not specifically relate to the facts and circumstances surrounding the Veteran's particular case and is found to be of no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, an actual copy of the medical information was not associated with the record.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995) (a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value).

In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected diabetes mellitus caused or aggravated his claimed bilateral cataracts weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bilateral cataracts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cataracts are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his bilateral cataracts are found to lack competency and therefore credibility and probative value. 

For the foregoing reasons, the claim for service connection for bilateral cataracts must be denied on a direct and secondary basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

II.  Heart Disease 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2010).


Service personnel records confirm that the Veteran served in Vietnam between December 1967 and December 1968.  In fact, the RO, in a January 2008 rating decision granting service connection for diabetes mellitus, conceded in-service exposure to herbicides.  

Effective August 31, 2010, an amendment to 38 C.F.R. § 3.309(e) established a presumption of service connection for ischemic heart disease (including coronary artery disease), Parkinson's disease, and B cell leukemia based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. See 75 Fed. Reg. 14,391.  In light of the Veteran's service in Vietnam during the presumptive period and a current diagnosis of coronary artery disease, which is well-documented in VA and private treatment records, the Board concludes that the conditions for presumptive service connection are met for coronary artery disease.  Service connection for coronary artery disease is, therefore, warranted.

III.  Erectile Dysfunction 

The Board previously deferred adjudication of the service connection claim for erectile dysfunction pending the outcome of the initial adjudication of the service connection claim for heart disease.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  As that matter has been adjudicated above, the Board will now proceed with the adjudication of this issue. 

In an April 2008 VA genitourinary examination report, the Veteran complained of erectile dysfunction and diminished intercourse duration for the past five to ten years.  He further reported being sexually inactive for the last five years.  The examiner, a VA physician, listed a diagnostic impression of erectile dysfunction.  He indicated that he could not relate whether the Veteran's erectile dysfunction was caused by his diabetes mellitus based on history given by the Veteran.  In a June 2008 VA medical opinion, the same examiner opined that the Veteran's erectile dysfunction would not be related to his diabetes mellitus after reviewing his claims file.  He commented that the Veteran's erectile dysfunction long predated the onset of his diabetes mellitus.  Thus, he felt the conditions were not related, as cause and effect was not shown.  

In his July 2008 notice of disagreement, the Veteran cited to "a recent article" on Web MD which stated that diabetes was a very common cause of erectile dysfunction.  VA treatment records dated in September 2009 listed the Veteran's prescribed medications for diabetes as well as heart disease. 

During his January 2010 hearing, the Veteran contended that his service-connected diabetes or medications taken to treat that disability caused his erectile dysfunction.

In a February 2010 statement, a private physician, F. G. B., M.D., opined that the Veteran's erectile dysfunction was due to his hypertension and arteriosclerotic heart disease. 

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with erectile dysfunction.  With respect to Wallin element (2), it is undisputed that the Veteran has been awarded service connection for heart disease and diabetes mellitus.  

Turning to crucial Wallin element (3), the February 2010 statement from F. G. B., M. D., contained an opinion that the Veteran's erectile dysfunction was due to his hypertension and arteriosclerotic heart disease.  The Board further notes that readily available medical literature confirms that one of the Veteran's prescribed medications for blood pressure and heart (identified in a September 2009 VA treatment note as Metoprolol) is clearly linked to erectile dysfunction.  See Erectile Dysfunction Guide, WebMD, http://www.webmd.com/erectile-dysfunction/guide/drugs-linked-erectile-dysfunction.  

In view of the totality of the evidence, including the Veteran's current complaints and objective findings of erectile dysfunction, the award of entitlement to service connection for heart disease, the VA treatment records showing his prescribed medications as well as treatment for heart disease, the February 2010 private medical opinion, and the WebMD article that confirmed one of the Veteran's medications for his heart is linked to erectile dysfunction, the Board finds that it is as likely as not that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected heart disease, to include a medication used to treat that disability.  

Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for coronary artery disease is granted. 

Entitlement to service connection for erectile dysfunction is granted. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


